 


110 HRES 1241 EH: Resolution congratulating Ensign DeCarol Davis upon her serving as the valedictorian of the Coast Guard Academy’s class of 2008 and becoming the first African American to earn this honor, and encouraging the Coast Guard Academy to seek and enroll diverse candidates in the cadet corps.
U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1241 
In the House of Representatives, U. S.,

July 22, 2008
 
RESOLUTION 
Resolution congratulating Ensign DeCarol Davis upon her serving as the valedictorian of the Coast Guard Academy’s class of 2008 and becoming the first African American to earn this honor, and encouraging the Coast Guard Academy to seek and enroll diverse candidates in the cadet corps. 
 
 
Whereas Ensign DeCarol Davis is the first African American female to serve as the valedictorian of the Coast Guard Academy; 
Whereas Ensign Davis is from Woodbridge, Virginia, and was the 2004 Forest Park High School valedictorian; 
Whereas Ensign Davis’s academic and military achievements at the Coast Guard Academy in a class of more than 200 cadets earned her the honor of graduating as valedictorian of the Coast Guard Academy’s class of 2008; 
Whereas Ensign Davis’s accomplishments include selection as a 2007 Truman Scholar, receipt of the 2008 Connecticut Technology Council Women of Innovation Award, selection as a 2006 Arthur Ashe, Jr. Womens Basketball First Team Sports Scholar, and selection to the 2007 ESPN The Magazine Academic All-District I College Women’s Basketball First Team; 
Whereas Ensign Davis’s community outreach during her four years at the Coast Guard Academy significantly impacted the lives of others, including those at a local elementary school where Ensign Davis wrote and directed a play that introduced engineering as a career to the students; 
Whereas the Coast Guard Academy serves a critical role in training future leaders of the Coast Guard to carry out the service’s missions, including protecting the lives and safety of those at sea and ensuring the safe operation of the marine transportation system; protecting the United States ports, waterways, and coastal communities and defending the United States homeland and United States national interests against hostile acts; enforcing United States maritime sovereignty and United States law, international conventions, and treaties including securing our borders against unlawful aliens and drugs; safeguarding United States marine resources; and responding to the threat of terrorism at ports and incidents of national significance, including transportation security incidents, to preserve life and to ensure the continuity of commerce and critical port and waterway functions;
Whereas the Coast Guard Academy has few minorities within the cadet population; 
Whereas on April 24, 2008, the House of Representatives approved H.R. 2830, the Coast Guard Authorization Act of 2008, which included several provisions to improve the diversity of the Coast Guard Academy; and 
Whereas Ensign Davis gave her valedictorian address on May 21, 2008: Now therefore be it  
 
That the House of Representatives— 
(1)congratulates Ensign DeCarol Davis for becoming the first African American to serve as valedictorian of the Coast Guard Academy; and 
(2)encourages the Coast Guard to seek diverse candidates for the cadet corps at the Coast Guard Academy and to continue to train and graduate cadets of a quality that the Coast Guard needs to fulfill each of its missions.   
 
Lorraine C. Miller,Clerk.
